Citation Nr: 1646292	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a compensable evaluation for diabetic nephropathy with arterial hypertension prior to October 15, 2013.

2.  Entitlement to an evaluation in excess of 80 percent for diabetic nephropathy on or after October 15, 2013.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  His awards and decorations include the Bronze Star Medal.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that rating decision, the RO denied an increased rating for diabetic nephropathy and continued a noncompensable evaluation.

In September 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

During the pendency of the appeal, in a November 2013 rating decision, the Appeals Management Center (AMC) increased the evaluation for diabetic nephropathy to 80 percent, effective from October 15, 2013.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Board also notes that the Veteran's appeal originally included the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder prior to February 3, 2014, and in excess of 50 percent thereafter.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of a July 2016 statement of the case. See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Rather, in an August 2016 statement, the Veteran indicated that he wanted to withdraw his appeal.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA paperless and VBMS claims files reveals additional relevant VA medical records and correspondence.


FINDING OF FACT

In an August 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c).  

In August 2014, the Veteran appointed the North Carolina Division of Veterans Affairs as his representative.  However, in September 2015 correspondence, Disabled American Veterans submitted argument in support of the issues of entitlement to issues of entitlement to a compensable evaluation for diabetic nephropathy with arterial hypertension prior to October 15, 2013, and an increased rating in excess of 80 percent on or after October 15, 2013.  In response to August 2016 correspondence requesting clarification from the Veteran as to his representative, the Veteran withdrew his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to compensable evaluation for diabetic nephropathy with arterial hypertension prior to October 15, 2013, is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 80 percent for diabetic nephropathy on or after October 15, 2013, is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


